Exhibit 10.17

AMENDED AND RESTATED

SECURITY AGREEMENT AND ASSIGNMENT OF E-LOAN, INC.

 

This Amended and Restated Security Agreement and Assignment ("Agreement") is
made and entered into as of July 12, 2001, by and between E-Loan, Inc., a
Delaware corporation ("Company" or "Debtor"), and Bank One, NA, a national
banking association with its principal offices in Columbus, Ohio ("Secured
Party").

RECITALS

A. This Agreement is being executed and delivered in connection with that
certain Loan Agreement (as the same may have been or hereafter may be renewed,
extended, amended, supplemented or modified, the "Loan Agreement"), dated as of
April 2, 2001, between Debtor and Secured Party and amends and restates that
certain Security Agreement and Assignment of E-Loan, Inc., dated as of April 2,
2001. The terms, conditions and provisions of the Loan Agreement are
incorporated herein by reference, the same as if set forth herein verbatim,
which terms, conditions and provisions shall continue to be in full force and
effect hereunder so long as Secured Party is obligated to lend under the Loan
Agreement and thereafter until the Obligations are paid and performed in full.
These Recitals shall be deemed a part of the Agreement.



B. The Company and Secured Party are entering into this Agreement to accommodate
the request of the Company that it be permitted to incur secured debt to
Christian Larsen and secured debt to The Charles Schwab Corporation
(collectively, the "Subordinated Lenders" and the "Subordinated Obligations").
The Subordinated Obligations and the liens securing the Subordinated Obligations
are subordinate to the Obligations of the Debtor to Secured Party and the liens
of Secured Party granted and confirmed hereby, pursuant to the terms of that
certain Subordination and Intercreditor Agreement between Secured Party and the
Subordinated Lenders and Secured Party dated as of the date hereof.

TERMS AND CONDITIONS

NOW, THEREFORE, the parties hereto agree as follows:

1. Definitions

.



1.1 Specific Terms

. As used in this Agreement, the following terms have the following meanings
(such meanings being equally applicable to both the singular and plural forms of
the terms defined):



"Code" means the Uniform Commercial Code, as in effect from time to time, as the
same may from time to time be in effect in the State of California (and each
reference in this Agreement to an Article thereof (denoted as a Division of the
Code as adopted and in effect in the State of California) shall refer to that
Article (or Division, as applicable) as from time to time in effect, which in
the case of Article 9 shall include and refer to Revised Article 9 from and
after the date Revised Article 9 shall become effective in the State of
California); provided, however, in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of
Secured Party's security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of
California, the term "Code" shall mean the Uniform Commercial Code (including
the Articles thereof) as in effect at such time in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.

"Collateral" means all of Debtor's right, title and interest in and to each of
the following:

(a)

All Accounts of Debtor;



(b)

All Contracts and Chattel Paper of Debtor, including without limitation,
Contracts and Chattel Paper, whether in written or electronic form, evidencing
both a debt and security interest in motor vehicles;



(c)

All Commercial Tort Claims of Debtor;



(d)

All Deposit Accounts of Debtor, including, without limitation, Accounts Number
[*] and [*], both held at Bank One, NA.



(e)

All Documents of Debtor;



(f)

All Equipment of Debtor;



(g)

All Fixtures of Debtor;



(h)

All General Intangibles of Debtor, including, without limitation, all Payment
Intangibles and all Intellectual Property;



(i)

All Instruments of Debtor, including without limitation, Promissory Notes;



(j)

All Investment Property of Debtor, including the securities account identified
on Schedule C hereto (the "Securities Account");



(k)

All Letter of Credit Rights of Debtor;



(l)

All Supporting Obligations of Debtor;



(m)

All of Debtor's Books;



(n)

All other goods and personal property of Debtor wherever located, whether
tangible or intangible, and whether now owned or hereafter acquired, existing,
leased or consigned by or to Debtor; and



(o)

All proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the
Collateral, and any and all accounts, general intangibles, negotiable
collateral, money, deposit accounts, or other tangible or intangible property
resulting form the sale, exchange, collection or other disposition of any of the
foregoing, or any portion thereof or interest therein, and the proceeds thereof.



(p) All property as described on Exhibit A hereto.




PROVIDED, HOWEVER, that the Collateral shall not in any event include property
included in the "Collateral" described in the Warehouse Credit Agreement dated
as of June 24, 1998, as amended, among Cooper River Funding Inc., GE Capital
Mortgage Services, Inc. and Debtor, or the property included in the "Collateral"
described in the Master Loan and Security Agreement dated as of May 20, 1999
between Greenwich Capital Mortgage Services, Inc. and Debtor.



"Contracts" means all contracts (including any customer, vendor, supplier,
service or maintenance contract), leases, licenses, undertakings, purchase
orders, permits, franchise agreements, conditional or installment sales
contracts, and other agreements, including, without limitation, instruments or
documents arising from the financing of the purchase of motor vehicles
evidencing both a debt and security interest in such motor vehicles, whether in
written or electronic form, in or under which Secured Party now holds or
hereafter acquires any right, title or interest.

"Debtor's Books" means all of the Debtor's books and records including: ledgers;
records indicating, summarizing, or evidencing the Debtor's properties or assets
(including the Collateral) or liabilities; all information relating to the
Debtor's business operations or financial condition; and all computer programs,
disk or tape files, printouts, runs, or other computer prepared information.

"Event of Default" has the meaning set forth in the Loan Agreement.

"Intellectual Property" means any intellectual property, in any medium, of any
kind or nature whatsoever, now or hereafter owned or acquired or received by
Debtor or in which Debtor now holds or hereafter acquires or receives any right
or interest, and shall include, in any event, any Trademark, trade secret,
customer list, internet domain name (including any right related to the
registration thereof), proprietary or confidential information, mask work,
source, object or other programming code, invention (whether or not patented or
patentable), technical information, procedure, design, knowledge, know-how,
software, data base, data, skill, expertise, recipe, experience, process, model,
drawing, material or record.

"Lien" means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

"Loan Documents" has the meaning set forth in the Loan Agreement.

"Obligations" has the meaning set forth in the Loan Agreement.

"Permitted Lien" means: (a) any Liens existing on the date of this Agreement and
set forth on Schedule A attached hereto; (b) Permitted Liens as set forth in the
Loan Agreement.

"Person" means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

"Revised Article 9" has the meaning set forth in Section 4.

"Trademarks" means any of the following in which Debtor now holds or hereafter
acquires any interest: (a) any trademarks, trade names, corporate names, company
names, business names, trade styles, services marks, logos other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature, now existing
or hereafter adopted or acquired, all registrations and recordings thereof and
any applications in connection therewith, including, without limitation,
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof of any other country (collectively, the "Marks"); (b) any
reissues, extensions or renewals thereof; (c) the goodwill of the business
symbolized by or associated with the Marks; (d) income, royalties, damages,
claims and payments now and hereafter due and/or payable with respect to the
Marks, including, without limitation, damages, claims and recoveries for past,
present or future infringement; and (e) rights to sue for past, present and
future infringements of the Marks.

In addition, the following terms shall be defined terms having the meaning set
forth for such terms in the Code: "Account" (including health-care-insurance
receivables), "Account Debtor," "Chattel Paper" (including tangible and
electronic chattel paper), "Commercial Tort Claims," "Deposit Account,"
"Documents," "Equipment" (including all accessions and additions thereto),
"Fixtures," "General Intangible" (including payment intangibles and software),
"Instrument," "Investment Property" (including securities and securities
entitlements), "Letter-of-Credit Right" (whether or not the letter of credit is
evidenced by a writing), "Payment Intangibles," "Promissory Notes," and
"Supporting Obligations." Each of the foregoing defined terms shall include all
of such items now owned, or hereafter acquired, by Debtor.

1.2 Other Definitional Provisions

.



(a)

All capitalized terms not otherwise defined in this Agreement shall have the
same meanings as defined in the Code.



(b)

The words "hereof" and "hereunder" and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and section, subsection, schedule and exhibit
references are to this Agreement unless otherwise specified.



2. Attachment of Security Interest. In order to secure the full and complete
payment of the Obligations when due and performance under the Loan Agreement and
other Loan Documents and all other obligations of Debtor to Secured Party and to
any subsidiary or affiliate of Secured Party, whether now existing or hereafter
arising, Debtor hereby grants to Secured Party a security interest ("Security
Interest") in the Collateral and pledges and assigns the Collateral to Secured
Party. The Security Interest is granted as security only and shall not subject
Secured Party to, or transfer or in any way affect or modify, any obligation of
Debtor with respect to any of the Collateral or any transaction involving or
giving rise thereto.

3. Intentionally Omitted.

4. Revised Article 9. The parties acknowledge that revised Article 9 of the
Uniform Commercial Code in the form approved by the American Law Institute and
the National Conference of Commissioners on Uniform State Law and contained in
the 1999 official text of Revised Article 9 ("Revised Article 9") has been
adopted in the State of California and elsewhere and hereby agree to the
following provisions of this Agreement in anticipation of the possible
application thereof, in one or more jurisdictions, to the transactions
contemplated hereby.

4.1 Revised Article of Collateral

. In applying the law of any jurisdiction in which Revised Article 9 is in
effect, the Collateral is all assets of Debtor included in the definition of
"Collateral" in Section 1, whether or not within the scope of Revised Article 9.



4.2 Continuation Statements

. Secured Party may at any time and from time to time file financing statements,
continuation statements (including "in lieu" financing statements) and
amendments thereto that describe the Collateral and which contain any other
information required by Part 5 of Revised Article 9 for the sufficiency or
filing office acceptance of any financing statement, continuation statement or
amendment, including whether Debtor is an organization, the type of organization
and any organization identification number issued to Debtor. Debtor agrees to
furnish any such information to Secured Party promptly upon request. Any such
financing statements, continuation statements or amendments may be signed by
Secured Party on behalf of Debtor and may be filed at any time in any
jurisdiction whether or not Revised Article 9 is then in effect in that
jurisdiction.



4.3 Cooperation

. Debtor shall at any time and from time to time, whether or not Revised Article
9 is in effect in any particular jurisdiction, take such steps as Secured Party
may reasonably request (i) to obtain an acknowledgment, in form and substance
reasonably satisfactory to Secured Party, of any bailee having possession of any
of the Collateral that the bailee holds such Collateral for Secured Party, (ii)
for Secured Party to obtain "control" of any investment property, deposit
accounts , letter-of-credit rights or electronic chattel paper (as such terms
are defined in Revised Article 9 with corresponding provisions in Rev. 9-104,
9-105, 9-106 and 9-107 relating to what constitutes "control" for such items of
Collateral), with any agreements establishing control to be in form and
substance reasonably satisfactory to Secured Party, and (iii) otherwise to
insure the continued perfection and priority of Secured Party's security
interest in any of the Collateral and of the preservation of its rights therein,
whether in anticipation of or following the effectiveness of Revised Article 9
in any jurisdiction.



4.4 No Impairment

. Nothing contained in this Section 4 shall be construed to narrow the scope of
Secured Party's security interest in any of the Collateral or the perfection or
priority thereof or to impair or otherwise limit any of the rights, powers,
privileges or remedies of Secured Party hereunder except (and then only to the
extent) mandated by Revised Article 9 to the extent then applicable.



5. Obligations of Secured Party; Collection of Accounts.

5.1 Obligations of Secured Party

. Secured Party shall have no obligation or liability under any Contract by
reason of or arising out of this Agreement or the granting to Secured Party of a
lien therein or the receipt by Secured Party of any payment relating to any
Contract pursuant hereto, nor shall Secured Party be required or obligated in
any manner to perform or fulfill any of the obligations of Debtor under or
pursuant to any Contract, or to make any payment, or to make any inquiry as to
the nature or the sufficiency of any payment received by it or the sufficiency
of any performance by any party under any Contract, or to present or file any
claim, or to take any action to collect or enforce any performance or the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.



5.2 Collection of Accounts

. Secured Party authorizes Debtor to collect its Accounts, provided that such
collection is performed in a prudent and businesslike manner, and Secured Party
may, upon the occurrence and during the continuation of any Event of Default and
without notice, limit or terminate said authority at any time. Upon the
occurrence and during the continuance of any Event of Default, at the request of
Secured Party, Debtor shall deliver all original and other documents evidencing
and relating to the performance of labor or service which created such Accounts,
including, without limitation, all original orders, invoices and shipping
receipts.



5.3 Notification of Third Parties

. Secured Party may at any time, upon the occurrence and during the continuance
of any Event of Default, without notifying Debtor of its intention to do so,
notify Account Debtors of Debtor, parties to the Contracts of Debtor, obligors
in respect of Instruments of Debtor and obligors in respect of Chattel Paper of
Debtor that the Accounts and the right, title and interest of Debtor in and
under such Contracts, Instruments and Chattel Paper have been assigned to
Secured Party and that payments shall be made directly to Secured Party. Upon
the request of Secured Party, Debtor shall so notify such Account Debtors,
parties to such Contracts, obligors in respect of such Instruments and obligors
in respect of such Chattel Paper. Upon the occurrence and during the continuance
of any Event of Default, Secured Party may, in its name or in the name of
others, communicate with such Account Debtors, parties to such Contracts,
obligors in respect of such Instruments and obligors in respect of such Chattel
Paper to verify with such parties, to Secured Party's satisfaction, the
existence, amount and terms of any such Accounts, Contracts, Instruments or
Chattel Paper. Debtor agrees that it will hold in trust for the Secured Party,
as the Secured Party trustee, any collections that it receives with respect to
any such Accounts, Contracts, Instruments or Chattel Paper and immediately will
deliver said collections to the Secured Party in their original form as received
by Debtor.



6. Representations and Warranties. Debtor hereby represents and warrants to
Secured Party that:

6.1 Organization; Good Standing, etc

. Debtor is a corporation, validly existing under the laws of the State of
Delaware. Debtor has the requisite power and all necessary governmental
authority to conduct its business as currently being conducted. Debtor's
taxpayer identification number is, and chief executive office, principal place
of business, and the place where Debtor maintains its records concerning the
Collateral are set forth on the signature page hereof.



6.2 Ownership of Collateral

. Except for the security interest granted to Secured Party under this Agreement
and Permitted Liens, Debtor is the sole legal and equitable owner or, has the
power to transfer each item of the Collateral in which it purports to grant a
security interest hereunder.



6.3 Priority

. No effective Agreement, financing statement, equivalent security or lien
instrument or continuation statement covering all or any part of the Collateral
exists, except such as may have been filed by Debtor in favor of Secured Party
pursuant to this Agreement, except for lien of the Subordinated Lenders, which
liens are subordinate to the Security Interest granted herein.



6.4 Perfected Security Interest

. This Agreement creates a legal and valid security interest on and in all of
the Collateral in which Debtor now has rights and all filings and other actions
necessary or desirable to perfect and protect such security interest will be
duly taken. Accordingly, Debtor will undertake all necessary action required by
it to create a fully perfected first priority security interest for the benefit
of Secured Party in all of the Collateral in which Debtor now has rights. This
Agreement will create a legal and valid and fully perfected first priority
security interest in the Collateral in which Debtor later acquires rights, when
Debtor acquires those rights and additional filings to be made by Secured Party
as are necessary to perfect Secured Party's security interest in subsequent
ownership rights.



6.5 Location of Principal Place of Business and Records

. Debtor's principal place of business and the place where Debtor maintains his
records concerning the Collateral are set forth on the signature page hereof.
Debtor shall not change his legal residence or remove or cause to be removed,
the records concerning the Collateral from those premises without prior written
notice to Secured Party.



6.6 Location of Collateral

. The Collateral, other than Deposit Accounts and motor vehicles and other
mobile goods of the type contemplated in Section 9103(3)(a) of the Code, is
presently located at such address and at such additional addresses set forth on
Schedule B attached hereto.



6.7 Account Information

. The name and address of each depository institution at which Debtor maintains
any Securities Account consisting of a portion of the Collateral and the account
number and account name of each such Securities Account is listed on Schedule C
attached hereto. Debtor agrees to amend Schedule C from time to time within five
(5) business days after opening any additional Securities Account or closing or
changing the account name or number on any existing Securities Account.



6.8 Ownership of Securities

. Debtor is the sole holder of record and the sole beneficial owner of all
certificated securities and uncertificated securities pledged to Secured Party
by Debtor under Section 2 of this Agreement, free and clear of any adverse
claim, as defined in Section 8102(a)(1) of the Code, except for the Lien created
in favor of Secured Party by this Agreement.



6.9 Compliance with Securities Laws

. None of the Investment Property of Debtor has been transferred in violation of
the securities registration, securities disclosure or similar laws of any
jurisdiction to which such transfer may be subject.



6.10 Description of Intellectual Property

. All Trademarks, patents, copyrights and other Intellectual Property now owned,
held or in which Debtor otherwise has any interest are listed on Schedule D
attached hereto. Debtor shall amend Schedule D from time to time within twenty
(20) business days after the filing of any application for a patent, Trademark
or copyright or the issuance of any patent or registration of any Trademark or
copyright to reflect any additions to or deletions from this list. Except as set
forth on Schedule D, none of the patents, Trademarks or copyrights has been
licensed to any third party.



7. Affirmative Covenants of Debtor. So long as any of the Obligations are owed
to Secured Party or Secured Party has any commitment to lend to the Debtor,
Debtor hereby covenants and agrees as follows:

7.1 Disposition of Collateral

. Other than in the ordinary course of business, Debtor shall not sell, lease,
transfer or otherwise dispose of any of the Collateral, or attempt or contract
to do so.



7.2 Change of Jurisdiction of Organization, Relocation of Business or Collateral

. Debtor shall not change its jurisdiction of organization, relocate its chief
executive office, principal place of business or its records, or allow the
relocation of any Collateral (except as allowed pursuant to Section 7.1
immediately above) from such address(es) provided to the Secured Party pursuant
to Section 6 above without thirty (30) days prior written notice to the Secured
Party.



7.3 Corporate Existence, Etc. At all times to preserve and keep in full force
and effect its corporate existence and rights and franchises material to its
business.

7.4 Limitation on Liens on Collateral. Debtor shall not, directly or indirectly,
create, permit or suffer to exist, and shall defend the Collateral against and
take such other action as is necessary to remove, any Lien on the Collateral,
except (a) Permitted Liens and (b) the Lien granted to the Secured Party under
this Agreement. Debtor shall further defend the right, title and interest of the
Secured Party in and to any of Debtor's rights under the Chattel Paper,
Contracts, Documents, General Intangibles, Instruments and Investment Property
and to the Equipment and Fixtures and in and to the Proceeds thereof against the
claims and demands of all persons whomsoever.

7.5 Insurance. To maintain or cause to be maintained, with financially sound and
reputable insurers, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by corporations
of established reputation engaged in the same or similar businesses and
similarly situated, of such types and in such amounts as are customarily carried
under similar circumstances by such other corporations. Every policy of
insurance referred to in this Section shall contain an agreement by the insurer
that it will not cancel such policy except after 30 days' prior written notice
to Secured Party.

7.6 Inspection. To permit any authorized representatives designated by the
Secured Party to visit and inspect any of the properties of the Debtor and
Debtor's Books, and to make copies and take extracts therefrom, and to discuss
Debtor's affairs, finances and accounts with its officers and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably requested.

7.7 Compliance with Laws, Etc.

To exercise due diligence in order to comply with the requirements of all
applicable laws, rules, regulations and orders of any governmental authority,
noncompliance with which would materially and adversely affect the business,
properties, assets, operations or condition (financial or otherwise) of Debtor.



7.8 Notice of Default under Senior Indebtedness. Debtor shall promptly deliver
to Secured Party any written notice which it receives from any holder(s) of the
Subordinated Obligations of any claim of breach or default under the
Subordinated Obligations or of any event or occurrence which with notice or the
passage of time, or both, constitutes or may constitute a breach or default
under the Subordinated Obligations.

7.9 Attachment of Collateral; Litigation. Debtor shall immediately notify
Secured Party of any attachment or other legal process levied against the
Collateral and the commencement, or threatened commencement, of any legal action
against Debtor and/or the Collateral.

7.10 Consents and Approvals. At Debtor's expense and Secured Party's request,
before or after an Event of Default, Debtor shall file or cause to be filed such
applications and take such other actions as Secured Party may request to obtain
the consent or approval of any governmental authority to Secured Party's rights,
remedies, powers, privileges and benefits hereunder, including, without
limitation, the right to sell all the Collateral upon an Event of Default
without additional consent or approval from such governmental authority (and,
because Debtor agrees that Secured Party's remedies at law for failure of Debtor
to comply with this provision would be inadequate and that such failure would
not be adequately compensable in damages, Debtor agrees that its covenants in
this provision may be specifically enforced).

7.11 Taxes, Assessments, Etc. Debtor shall pay promptly when due all property
and other taxes, assessments and government charges or levies imposed upon, and
all claims (including claims for labor, materials and supplies) against, any
item of Collateral, except to the extent the validity thereof is being contested
in good faith and adequate reserves are being maintained in connection
therewith.

7.12 Maintenance of Records. Debtor shall keep and maintain at his own cost and
expense satisfactory and complete records of the Collateral.

7.13 Further Assurances; Pledge of Instruments. At any time and from time to
time, upon the written request of Secured Party, and at the sole expense of
Debtor, Debtor shall promptly and duly execute and deliver any and all such
further instruments and documents and take such further action as Secured Party
may reasonably deem necessary or desirable to obtain the full benefits of this
Agreement. Debtor also hereby authorizes Secured Party to file any such
financing or continuation statement (including "in lieu" continuation
statements) without the signature of Debtor. If any amount payable under or in
connection with any of the Collateral is or shall become evidenced by any
Instrument, such Instrument, other than checks and notes received in the
ordinary course of business, shall be duly endorsed in a manner reasonably
satisfactory to Secured Party and delivered to Secured Party promptly and in any
event within five (5) business days of Debtor's receipt thereof; provided until
an Event of Default shall have occurred and be continuing, Debtor shall have no
obligation to endorse and deliver to secured party any Instruments arising out
of or related to Debtor's auto loan activities.

7.14 Notification Regarding Changes in Intellectual Property. Debtor shall
promptly advise Secured Party of any subsequent ownership right or interest of
the Debtor in or to any item of Intellectual Property not specified on
Schedule D hereto, and any subsequent changes to Debtor's ownership right or
interest in any item of Intellectual Property specified on Schedule D hereto,
and shall amend such Schedule, as necessary, to reflect any addition, deletion
or other change to such ownership rights.

7.15 Defense of Intellectual Property. Debtor shall (i) protect, defend and
maintain the validity and enforceability of the copyrights, patents and
Trademarks, (ii) use its reasonable best efforts to detect infringements of the
copyrights, patents and Trademarks and promptly advise Secured Party in writing
of material infringements detected and (iii) not allow any copyrights, patents
or Trademarks to be abandoned, forfeited or dedicated to the public without the
written consent of Secured Party.

8. Remedies in Favor of Secured Parties. Upon the occurrence of an Event of
Default, the Secured Party shall have the following rights and remedies:

8.1 Rights. The Secured Party shall have all rights and remedies afforded a
secured party by the chapter on "Default" of Division 9 of the Code, in addition
to the rights and remedies provided in this Agreement, the Loan Agreement or
other Loan Documents or otherwise permitted by law. Without limiting the
generality of the foregoing, Debtor expressly agrees that in any such event
Secured Party, without demand of performance or other demand, advertisement or
notice of any kind (except the notice specified below of time and place of
public or private sale) to or upon Debtor or any other person (all and each of
which demands, advertisements and notices are hereby expressly waived to the
maximum extent permitted by the Code and other applicable law), may (i) reclaim,
take possession, recover, store, maintain, finish, repair, prepare for sale or
lease, shop, advertise for sale or lease and sell or lease (in the manner
provided herein) the Collateral, and in connection with the liquidation of the
Collateral and collection of the accounts receivable pledged as Collateral, use
any Trademark, copyright or process used or owned by Debtor and (ii) forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and may forthwith sell, lease, assign, give an option or options to
purchase or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange or broker's board or at any of Secured
Party offices or elsewhere at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. To the
extent Debtor has the right to do so, Debtor authorizes Secured Party, on the
terms set forth in this Section 8 to enter the premises where the Collateral is
located, to take possession of the Collateral, or any part of it, and to pay,
purchase, contact, or compromise any encumbrance, charge, or lien which, in the
opinion of Secured Party, appears to be prior or superior to its security
interest. Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of said Collateral so sold, free of any right or
equity of redemption, which equity of redemption Debtor hereby releases. Debtor
further agrees, at Secured Party's request, to assemble his Collateral and make
it available to Secured Party at places which Secured Party shall reasonably
select, whether at Debtor's premises or elsewhere. To the maximum extent
permitted by applicable law, Debtor waives all claims, damages, and demands
against Secured Party arising out of the repossession, retention or sale of the
Collateral. Debtor agrees that Secured Party need not give more than ten (10)
days' notice of the time and place of any public sale or of the time after which
a private sale may take place and that such notice is reasonable notification of
such matters.

8.2 Remedies Cumulative. The rights and remedies of the Secured Party under this
Agreement shall be cumulative. The Secured Party shall have all other rights and
remedies not inconsistent herewith as provided under the Code, by law, or in
equity. No exercise by Secured Party of one right or remedy shall be deemed an
election, and no waiver by Secured Party of any Event of Default shall be deemed
a continuing waiver. No delay by the Secured Party shall constitute a waiver,
election, or acquiescence by it.

8.3 Disposition of Collateral. Secured Party shall apply the proceeds of any
sale or other disposition of the Collateral under this Section 8 in the
following order: first, to the payment of all its expenses incurred in retaking,
holding, and preparing any of the Collateral for sale or other disposition, in
arranging for such sale or other disposition, and in actually selling or
disposing of the same (all of which are part of the obligations secured by this
Agreement); second, toward repayment of amounts expended by Secured Party under
Section 7; third, toward payment of the balance of the Obligations secured by
this Agreement in such order and manner as Secured Party, in its discretion, may
deem advisable, or as a court of competent jurisdiction may direct, fourth, to
Debtor. If the proceeds are insufficient to pay the Obligations secured by this
Agreement in full, Debtor shall remain liable for any deficiency, Debtor also
being liable for the attorney costs of any attorneys employed by Secured Party
to collect such deficiency. The Collateral may be sold, transferred or otherwise
disposed of by Debtor in the ordinary course of business for a fair
consideration and upon commercial credit terms.

9. Financing Statement. Debtor shall sign and execute alone or with the Secured
Party any financing statements, notices or other document or procure any
document reasonably requested by the Secured Party in order to create, perfect
or continue the Security Interest created by this Agreement.

10. Waiver of Demand, Etc. Debtor hereby expressly waives demand, presentment,
protest and notice of protest and notice of dishonor with respect to any and all
instruments and commercial paper, included in or evidencing any of the
obligations, and any and all other demands and notices of any kind or nature
whatsoever with respect to the obligations and this Agreement, except such as
are expressly provided for herein. No notice to or demand on Debtor which the
Secured Party may elect to give shall entitle Debtor to any other or further
notice or demand in the same, similar or other circumstances.

11. Indemnification. Debtor hereby assumes all liability for the Collateral, for
the Security Interest, and for any use, possession, maintenance, and management
of, all or any of the Collateral, including, without limitation, any taxes
arising as a result of, or in connection with, the transactions contemplated
herein, and agrees to assume liability for, and to indemnify and hold Secured
Party harmless from and against, any and all claims, causes of action, or
liability, for injuries to or deaths of persons and damage to property,
howsoever arising from or incident to such use, possession, maintenance, and
management, whether such persons be agents or employees of Debtor or of third
parties, or such damage be to property of Debtor or of others. Debtor agrees to
indemnify, save, and hold Secured Party harmless from and against, and covenants
to defend Secured Party against, any and all losses, damages, claims, costs,
penalties, liabilities, and expenses, including, without limitation, court costs
and reasonable attorneys' fees, howsoever arising or incurred because of,
incident to, or with respect to Collateral or any use, possession, maintenance,
or management thereof (a "Claim"). In the event that any Claim is brought
against Secured Party, Secured Party agrees to give prompt written notice to
Debtor with respect to same, together with a copy of such claim, and so long as
no Event of Default shall have occurred and be continuing, Debtor shall have the
right in good faith and by appropriate proceedings to defend Secured Party
against such Claim and employ counsel acceptable to Secured Party to conduct
such defense (at Debtor's sole expense) so long as such defense shall not
involve any danger of the foreclosure, sale, forfeiture or loss, or imposition
of any Lien, other than a Permitted Lien, on any part of the Collateral, or
subject Secured Party to criminal liability. Should Debtor elect to engage its
own counsel acceptable to Secured Party, Secured Party may continue to
participate in the defense of any such claim and will retain the right to settle
any such matter on terms and conditions satisfactory to Secured Party and
Debtor. All such settlements shall be paid by and remain the sole responsibility
of Debtor. In the event Debtor does not accept the defense of the Claim as
provided above, Secured Party shall have the right to defend against such Claim,
in its sole discretion, and pursue its rights hereunder.

12. Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Debtor for
liquidation or reorganization, should Debtor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of Debtor's property and assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the obligations secured hereby, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the obligations secured
hereby, whether as a "voidable preference," "fraudulent conveyance," or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the obligations secured hereby shall be reinstated and deemed reduced
only by such amount paid and not so rescinded, reduced, restored or returned.

13. Termination of this Agreement. Subject to Section 12 hereof, this Agreement
shall terminate upon the payment and performance in full of all of the
obligations secured hereby.

14. Notices. All notices or other written communications required or permitted
to be given by Agreement shall be deemed given if personally delivered or five
(5) days after it has been sent (the date of posting shall be considered as the
first day and there shall be excluded any Sundays, legal holidays or other days
upon which the United States mail generally is not delivered) by United States
registered or certified mail, postage prepaid, property addressed to the party
to receive the notice at the following address or any other address given to the
other party in the manner provided by this Section 14:

If to Secured Party:

Craig M. Larson
Commercial Loan Officer
Bank One, NA
1111 Polaris Parkway - Mail Stop #OH1-1009
Columbus, OH 43240

With a copy to:

Yvette A. Cox, Esq.
Arter & Hadden LLP
10 West Broad Street, Suite 2100
Columbus, OH 43215

If to the Debtor:

E-Loan, Inc.
5875 Arnold Road, Suite 100
Dublin, California 94568
Attention: Joseph J. Kennedy

With a copy to:

Allen Matkins Leck Gamble & Mallory, LLP
333 Bush Street, Suite 1700
San Francisco, California 94104
Attention: Roger S. Mertz, Esq.

15. Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, the provision shall be deemed to be severable from the
remainder of this Agreement and shall not cause the invalidity or
unenforceability of the remainder of this Agreement.

16. Attorneys' Fees and Litigation Costs. If any legal action or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with any
provision of this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys' fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it may be
entitled.

17. Governing Law. This Agreement is subject to the provisions of that certain
Agreement With Respect to Prevention and Resolution of Disputes between the
Debtor and Secured Party.

18. Captions. The captions of the sections and subsections of this Agreement are
included for reference purposes only and are not intended to be a part of the
Agreement or in any way to define, limit or describe the scope or intent of the
particular provision to which they refer.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

20. Entire Agreement; Amendment. This Agreement contains the entire
understanding between the parties with respect to the subject matter hereof and
supersedes any and all prior and contemporaneous written or oral negotiations
and agreements between them regarding the subject matter hereof. This Agreement
may be amended only in a writing signed by both of the parties.

21. Successor and Assigns. This Agreement and all obligations of Debtor
hereunder shall be binding upon the successors and assigns of Debtor, and shall,
together with the rights and remedies of Secured Party hereunder, inure to the
benefit of Secured Party, any future holder of any of the obligations secured
hereby and their respective successors and assigns. No sales of participations,
other sales, assignments, transfers or other dispositions of any agreement
governing or instrument evidencing the obligations secured hereby or any portion
thereof or interest therein shall in any manner affect the lien granted to
Secured Party hereunder.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above mentioned.



"COMPANY" or "DEBTOR"

E-Loan, Inc., a Delaware corporation


By: /s/ Joseph J. Kennedy
Joseph J. Kennedy, President and Chief Operating Officer

By: /s/ Matthew Roberts
Matthew Roberts, Secretary

ADDRESS OF DEBTOR

5875 Arnold Road, Suite 100

Dublin, California 94568

"SECURED PARTY"

Bank One, NA

By: /s/ Craig M. Larson
Craig M. Larson
Commercial Loan Officer





TAXPAYER IDENTIFICATION
NUMBER OF DEBTOR

______________________________

 




--------------------------------------------------------------------------------




EXHIBIT A

 

All property of the Debtor as described below, whether now owned or hereafter
acquired or arising:



(a) All of Debtor's interest in Contracts, chattel paper, lease agreements,
conditional or installment sales contracts, other instruments or documents
(which shall include any and all certificates of title and other such security
instruments) evidencing both a debt and security interest in motor vehicles.



(b) All other present and future accounts, contract rights, general intangibles,
chattel paper, documents, instruments and all Rights arising therefrom,
inventory, including, without limitation, vehicles held as inventory for sale,
equipment, computer hardware and software, fixtures, securities, customer lists,
other goods, money, and deposit accounts, wherever located, now owned or
hereafter acquired by Debtor, and any and all present and future tax refunds of
any kind whatsoever to which Debtor is now or shall hereafter become entitled.



(c) All cash and securities (whether or not marketable) of Debtor.



(d) The balance of every deposit account of Debtor and any other claim of Debtor
against Secured Party or any of its Affiliates, now or hereafter existing,
whether liquidated or unliquidated.



(e) The balance of every deposit account of Debtor and any other claim of Debtor
against any other bank or other form of financial institution, now or hereafter
existing, whether liquidated or unliquidated.



(f) All present and future increases, profits, combinations, reclassification,
improvements, and products of, accessions, attachments, and other additions to,
tools, parts, and equipment used in connection with, and substitutes and
replacements for, all or part of the Collateral heretofore described.



(g) All present and future accounts, contract rights, general intangibles,
chattel paper, documents, instruments, cash and non-cash proceeds, and other
Rights arising from or by virtue of, or from the voluntary or involuntary sale,
lease, or other disposition of, or collections with respect to, or insurance
proceeds payable with respect to, or proceeds payable by virtue of warranty or
other claims against manufacturers of, or claims against any other Person with
respect to, all or any part of the Collateral heretofore described in this
clause or otherwise.



(h) All present and future security for the payment to Debtor of any of the
Collateral heretofore described and goods which gave or will give rise to any of
such Collateral or are evidenced, identified, or represented therein or thereby.



(i) All books and records (including, without limitation, customers lists,
credit files, tapes, ledger cards, computer software and hardware, electronic
data processing software, computer programs, computer printouts and other
computer materials and records) evidencing or containing information regarding
or otherwise pertaining to any of the foregoing.




--------------------------------------------------------------------------------






Schedule A

Liens Existing On The Date Of This Security Agreement

1. A lien in favor of GE Capital Mortgage Services, Inc. ("GECMSI") pursuant to
a Warehouse Credit Agreement between Cooper River Funding Inc., GECMSI and
E-LOAN, Inc. (the "Company") dated as of June 24, 1998, as amended, for the
financing of the Company's origination and sale of certain mortgage loans (the
"GECMSI Credit Agreement"). To secure certain obligations of Cooper River
Funding Inc. to General Electric Capital Corporation ("GECC"), GECMSI has
pledged its interest as Security Agent to GECC, as reflected on UCC-1 Financing
Statements filed with the California Secretary of State. The obligations of the
Company under the GECMSI Credit Agreement are secured by a lien on the certain
mortgage loans and other personal property as set forth in the GECMSI Credit
Agreement.

2. A lien in favor of Greenwich Capital Financial Products, Inc. ("Greenwich")
pursuant to a Master Loan and Security Agreement between Greenwich and the
Company dated as of May 20, 1999, as amended, for the financing of the Company's
origination and sale of certain mortgage loans (the "Greenwich Credit
Agreement"). The obligations of the Company under the Greenwich Credit Agreement
are secured by a lien on the mortgage-related property as set forth in the
Greenwich Credit Agreement.

3. A lien in favor of Bank One, NA ("Bank One") pursuant to the Loan Agreement
and Other Loan Documents between Bank One and the Company dated as of April 2,
2001 for the financing of the Company's funding of direct auto loans (the "Bank
One Credit Agreement"). The obligations of the Company under the Bank One Credit
Agreement are secured by a lien on all Vehicle Chattel Paper and certain other
personal property of the Company.

4. A lien in favor of Christian Larsen ("Larsen") pursuant to a Security
Agreement between Larsen and the Company entered into as of the date of this
Security Agreement.

5. A lien in favor of The Charles Schwab Corporation ("Schwab") pursuant to a
Security Agreement between Schwab and the Company entered into as of the date of
this Security Agreement.

6. Liens arising from equipment leases between various lessors and the Company.




--------------------------------------------------------------------------------




Schedule B

Location of Collateral

Entity

Address

E-LOAN, Inc.

5875 Arnold Road
Dublin, CA 94568

E-LOAN, Inc.

3563 - 501 Phillips Highway
Jacksonville, FL 32207




--------------------------------------------------------------------------------




Schedule C

SECURITIES ACCOUNT

(Including Type of Account, Account Name, Account Number and Name of
Institution/Intermediary)

The securities account is as follows:

Bank One Trust Company, N.A.
Liquidity Management Account
Account #: [*]




--------------------------------------------------------------------------------




Schedule D

INTELLECTUAL PROPERTY

The Intellectual Property of the Company is as follows:

E-LOAN, Inc. Trademarks

Country Name

Trademark Name

Class

File Date

Appl Number

Reg Date

Reg Number

Status

Argentina

E-LOAN

36

11-Aug-99

2.234.033





Filed

Australia

Austria

E-LOAN

ELOAN

36

936

08-Feb-99

784887





Filed

Filed

Benelux

ELOAN

93642

26-Nov-98

200196





Filed

Brazil

E-LOAN

36(10;20;70)

12-Feb-99

821.409.301





Published

Canada

E-LOAN

36

10-Feb-99

1004826





Filed

Czech Republic

E-LOAN

36

12-Feb-99

140073

12-Feb-99

224 149

Registered

Denmark

ELOAN

936









Filed

Fed. Republic of Germany

ELOAN

936

26-Nov-98

30116007.4.





Filed

Hungary

E-LOAN

36

08-Feb-99

M99 00567

22-Dec-99

159331

Registered

India

E-LOAN

16

16-Aug-99

871424





Filed

Italy

ELOAN

936









Filed

Japan

E-LOAN

36

08-Feb-99

010704/1999

16-Feb-01

4454085

Registered

Korea (South)

ELOAN

36

22-Mar-00

2000-0007985





Filed

Mexico

E-LOAN

36

11-Feb-99

363367

19-May-99

609626

Registered

Poland

E-LOAN

36

12-Feb-99

Z-197777





Filed

South Africa

E-LOAN

36

08-Feb-99

9901920





Filed

Spain

ELOAN

936

26-Nov-98

2384272





Filed

Switzerland

E-LOAN

36

08-Feb-99

01089/1999

08-Feb-99

463.788

Registered

Taiwan

E-LOAN

36

06-Feb-99

88005454





Filed

United States of America

E-LOAN EXPRESS

36

06-May-98

75/480,352





Allowed

United States of America

MY E-LOAN

36

23-Aug-99

75/782,810





Published

 

E-LOAN, Inc. Domain Names

Argentina (ar)

eloan.com.ar

Argentina (ar)

e-loan.com.ar

Australia (au)

eloan.com.au

Australia (au)

e-loan.com.au

Austria (at)

Eloan.at

Austria (at)

E-loan.at

Austria (at)

Eloan.co.at*

Austria (at)

E-loan.co.at

Austria (at)

eloaneurope.at

Austria (at)

e-loaneurope.at

Austria (at)

mortgage.at

Austria (at)

mortgage.co.at

Belgium (be)

eloan.be

Belgium (be)

e-loan.be

Brazil (br)

eloan.com.br

Brazil (br)

e-loan.com.br

Canada (ca)

e-loan.ca

Denmark (dk)

eloan.dk

Denmark (dk)

e-loan.dk

Denmark (dk)

eloaneurope.dk

Denmark (dk)

e-loaneurope.dk

Denmark (dk)

mortgage.dk

France (fr)

eloan.fr

Germany (de)

eloan.de

Germany (de)

e-loan.de

Germany (de)

eloaneurope.de

Germany (de)

e-loaneurope.de

Israel (il)

eloan.co.il

Israel (il)

e-loan.co.il

Italy (it)

eloan.it

Italy (it)

e-loan.it

Italy (it)

eloaneurope.it

Italy (it)

e-loaneurope.it

Japan (jp)

eloan.co.jp

Liechtenstein (li)

eloan.li

Liechtenstein (li)

e-loan.li

Liechtenstein (li)

mortgage.li

Lithuania (lt)

e-loan.lt

Luxembourg (lu)

eloan.lu

Luxembourg (lu)

e-loan.lu

Luxembourg (lu)

eloaneurope.lu

Luxembourg (lu)

e-loaneurope.lu

Luxembourg (lu)

mortgage.lu

Mexico (mx)

e-loan.com.mx

Netherlands (nl)

eloan.nl

Netherlands (nl)

e-loan.nl

New Zealand (nz)

eloaninc.co.nz

New Zealand (nz)

e-loans.co.nz

New Zealand (nz)

eloannz.co.nz

New Zealand (nz)

kiwi-eloan.co.nz

New Zealand (nz)

nz-eloan.co.nz

Poland (pl)

eloan.pl

Poland (pl)

e-loan.pl

Poland (pl)

mortgage.pl

Romania (ro)

eloan.ro

Romania (ro)

e-loan.ro

Russia (ru)

eloan.ru

Russia (ru)

e-loan.ru

South Africa (za)

eloan.co.za

South Africa (za)

e-loan.co.za

Spain (es)

eloan.es

Switzerland (ch)

eloan.ch

Switzerland (ch)

e-loan.ch

Switzerland (ch)

mortgage.ch

Turkey (tr)

eloan.com.tr

Turkey (tr)

e-loan.com.tr

United Kingdom (uk)

eloanlimited.co.uk

United Kingdom (uk)

e-loanlimited.co.uk

United Kingdom (uk)

eloanltd.co.uk

United Kingdom (uk)

e-loanltd.co.uk

*GENERIC*

carfinance.com

*GENERIC*

digital-united.com

*GENERIC*

digital-united.net

*GENERIC*

digital-united.org

*GENERIC*

elaon.com

*GENERIC*

e-laon.com

*GENERIC*

e-lender.net

*GENERIC*

eloan.com

*GENERIC*

e-loan.com

*GENERIC*

e-loan.org

*GENERIC*

eloan-auction.com

*GENERIC*

eloan-auction.net

*GENERIC*

eloan-sucks.com

*GENERIC*

eloansucks.net

*GENERIC*

eloansucks.org

*GENERIC*

flexe.com

*GENERIC*

flexedirect.com

*GENERIC*

flexeinvest.com

*GENERIC*

flexeloan.com

*GENERIC*

flexemoney.com

*GENERIC*

flexemortgage.com

*GENERIC*

flex-e-mortgage.com

*GENERIC*

screweloan.org

Internally developed software.




--------------------------------------------------------------------------------


